Per Curiam.

The motion must be denied. The six th section of the act (1 N. R. L. 344.) declares, that in all actions of slander prosecuted in the supreme court, if the jury shall assess the ■damages under fifty dollars, the plaintiff shall recover no more posts than damages» There is no saving here, as is to be found in the fourth section, with respect to causes removed froth inferior courts. Tt is probably a casus omissus; but as costs are only given by statute, We have no discretion to allow them against thp express provision pf the act $ nor can wé construe the word prosecute as applying only to such suits as are originally epinmenced in this court. The same word is used; in' the fourth section,, yet the saving, was deemed necessary as to causes removed from the courts of common pleas. Besides, the last proviso of the fourth section declares, that nothing contained in that section, shall extend to certain actions, mentioned, among which is that pf s}ander; so 'that we must, construe the sixth section by itself, or as if the fourth section had not beeh insert-, pd in the act. If so, there Pan be no ground for any distinction. between ¡actions originally .commenced here, arid those removec} from an inferior court by habeas gorpus, •
MPtipn dpnied,